DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The independent claims recites elements of:
receiving two or more instances of a first route object representative of a previously-traveled route, each instance of the first route object comprising a geotemporal attribute including geospatial and temporal data; mapping the two or more instances of the first route object on to digital map data to define chronologically-adjacent, respective first route vertices; displaying a digital map based on the digital map data; receiving user input selecting an interpolation strategy associated with either geographic space interpolation or time interpolation; in response to selection of geographic space interpolation, receiving an interpolation interval defining a geographic distance; or in response to selection of time interpolation, receiving an interpolation interval indicating a time period; determining, according to the interpolation strategy and the interpolation interval received from the user, first waypoints between the first route vertices; and dynamically updating display of the digital map to include the first waypoints between respective first route vertices at the defined interval.
The most remarkable prior arts are Stolfus (US 2018/0309592), Letz (US 2014/0005924), Gearhart et al. (US 2015/0051829) and Eick (US 2012/0089920).
Stolfus is directed to reduce instances of accidents along a path and mitigate accidents that occur. Upon detecting an incident, the traffic system can be controlled to operate in a partially-adapted state providing safer recovery from the occurrence of one or more incidents along a path. The partially-adapted state of the traffic system may provide routing of certain vehicular traffic away from detected turbulence or incident while routing other vehicular traffic toward the detected turbulence or incident. The methods and systems provided herein may determine to move an incident from a particular area, or point, along a path to a different zone to control the negative effect on traffic flow and/or reduce the likelihood of secondary incidents or harm from occurring at, or near, the point of the incident.
Stolfus does not teach elements of:
mapping the two or more instances of the first route object on to digital map data to define chronologically-adjacent, respective first route vertices; displaying a digital map based on the digital map data; receiving user input selecting an interpolation strategy associated with either geographic space interpolation or time interpolation; in response to selection of geographic space interpolation, receiving an interpolation interval defining a geographic distance; or in response to selection of time interpolation, receiving an interpolation interval indicating a time period; determining, according to the interpolation strategy and the interpolation interval received from the user, first waypoints between the first route vertices; and dynamically updating display of the digital map to include the first waypoints between respective first route vertices at the defined interval.
Letz is directed to generate one or more personalized travel routes based on recorded routes and calculated routes is disclosed. An apparatus and method determines to generate at least one intersection point between at least one calculated route and at least one recorded route, wherein the at least one calculated route and the at least one recorded route include one or more common endpoints, and cause a generation of at least one personalized route by causing a combination of one or more segments of the at least one recorded route with one or more other segments of the at least one calculated route based, at least in part, on the at least one intersection point. The apparatus and method to determine the personalized route can cause a filtering of the at least one recorded route based on at least one filtering criterion to determine one or more candidate recorded routes.
Letz does not teach elements of:
receiving user input selecting an interpolation strategy associated with either geographic space interpolation or time interpolation; in response to selection of geographic space interpolation, receiving an interpolation interval defining a geographic distance; or in response to selection of time interpolation, receiving an interpolation interval indicating a time period; determining, according to the interpolation strategy and the interpolation interval received from the user, first waypoints between the first route vertices; and dynamically updating display of the digital map to include the first waypoints between respective first route vertices at the defined interval.
Gearhart et al. is directed to provide geographical information to a user. One method may include receiving, from a user's electronic device and over a network, user input data including at least the destination location and a break point parameter and calculating one or more routes from the start location to the destination location, based on the user input data. The method may also include identifying one or more intermediate break point locations along the one or more routes based on the break point parameter received from the user and identifying a range extending around each intermediate break point location, and potential break points. A step may also be executed in which a density or type of points of interest within each potential break point may be evaluated by the electronic device and a recommended for a break point made.
Gearhart et al. does not teach element of:
receiving user input selecting an interpolation strategy associated with either geographic space interpolation or time interpolation; in response to selection of geographic space interpolation, receiving an interpolation interval defining a geographic distance; or in response to selection of time interpolation, receiving an interpolation interval indicating a time period; determining, according to the interpolation strategy and the interpolation interval received from the user, first waypoints between the first route vertices.
Eick is directed to a geospatial platform for building applications involving location and time is disclosed. The applications allow users to analyze and make sense of the location and time-based data generated by a wide variety of devices in real time, as it is generated. The platform in one example features a dashboard for associating code statements with a variety of data visualizations. The code statements access real-time and/or location based data and generate a result set that is optimized for displaying a selected data visualization in the dashboard. The code statements are ideally executed on a server so that large quantities of data can be manipulated as it is generated by various devices in real-time.
Eick does not teach element of:
receiving user input selecting an interpolation strategy associated with either geographic space interpolation or time interpolation; in response to selection of geographic space interpolation, receiving an interpolation interval defining a geographic distance; or in response to selection of time interpolation, receiving an interpolation interval indicating a time period; determining, according to the interpolation strategy and the interpolation interval received from the user, first waypoints between the first route vertices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662